Citation Nr: 1807797	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  10-43 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of traumatic brain injury (TBI), currently evaluated as 10 percent disabling effective December 17, 2008 and noncompensable effective November 1, 2016. 

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

3.  Entitlement to an increased rating in excess of 10 percent for post-traumatic headaches with right occipital scar and photophobia.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In September 2017, the Veteran withdrew his request to appear before a member of the Board.  38 C.F.R. § 20.704(e).    


FINDINGS OF FACT

1.  Depression manifested within one year of the in-service head injury and current symptoms of depression include impaired concentration and memory, difficulty interacting with other individuals, suicidal ideations, and impaired judgment.  

2.  The maximum schedular rating is in effect for tinnitus.  

3.  The Veteran's headaches include pain but not prostrating attacks.  

4.  The objective evidence shows that the Veteran's TBI was rated as 1 in visual spatial orientation.   

5.  The Veteran is unemployable as a result of his service-connected disabilities.    



CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for depression, but no higher, have been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).

3.  The criteria for a rating in excess of 10 percent for headaches have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2017).  

4.  The criteria for a 10 percent rating for TBI, but no higher, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.124a, DC 8045 (2017).  

5.  The criteria for entitlement to TDIU are met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

Evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

Evaluate cognitive impairment and subjective symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  

Note (5); A veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045

Preliminary Matters

The Veteran is currently service-connected for residuals of TBI, to include tinnitus and headaches.  However, the evidence reveals that the Veteran's depressive disorder is also a residual of TBI.  Service treatment records show that the Veteran hit the back of his head in a car accident in August 1971.  A post-service medical record states that the Veteran was diagnosed with depression in July 1972, which is within one year of the in-service head injury.  Pursuant to 38 C.F.R. § 3.310(d), depression is found to be the proximate result of a service-connected TBI if depression manifests within one year of a mild TBI or within three years of a moderate to severe TBI.  Here, the Veteran was diagnosed with depression within one year of the in-service head injury.  Accordingly, depression is a residual of the service-connected TBI and must be considered in the evaluation of the TBI.  38 C.F.R. § 3.310(d).  

The medical evidence of record shows that the Veteran is currently diagnosed with depressive disorder, as well as additional psychiatric disabilities.  A November 2016 examiner opined that he could not differentiate the symptoms of the diagnosed mental health disorders.  Therefore, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of the service-connected depression.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Symptoms of impaired memory, difficulty concentrating, mildly impaired judgment, occasionally inappropriate social interaction, fatigability and sleep impairment, disturbances in mood and motivation, difficulty maintaining relationships and engaging in social interactions, and neglect of personal appearance and hygiene have been related to the Veteran's psychiatric disability.  See January 2013 and November 2016 VA examination reports.  Although the Veteran has not reported suicidal ideations throughout the entirety of the appeal, a January 2009 lay statement states that the Veteran is "highly suicidal on some days."  A June 2009 VA treatment record notes that the Veteran has thought about committing suicide but would never do it due to his religious beliefs.  Given the severity of the Veteran's psychiatric symptoms - to include suicidal ideations, impaired memory, and neglect of personal hygiene and appearance - the Board finds that a 70 percent rating for depression pursuant to 38 C.F.R. § 4.130 is warranted.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).      

A rating in excess of 70 percent pursuant to 38 C.F.R. § 4.130 is not warranted in the instant case as the Veteran does not have total occupational and social impairment.  During the November 2017 VA examination, the Veteran described his relationship with his wife and some of his children as "great."  Moreover, the examiner found that the Veteran did not have hallucinations or delusions and that he was appropriately oriented.  The Board finds a rating in excess of 70 percent for depression is not warranted as the Veteran is able to maintain a positive relationship with some family members.  

Higher Rating for Tinnitus 

In the instant case, the Veteran is assigned a separate 10 percent rating for tinnitus as a residual of his service-connected TBI. 

DC 6260 provides a 10 percent disability rating for recurrent tinnitus.  A higher schedular rating is not available under DC 6260.  The Veteran contends that the tinnitus impacts his concentration and sleep.  However, as discussed above, the symptoms of sleep and concentration impairment have been adequately considered in the assignment of a 70 percent rating for service-connected depression.  Accordingly, the same symptoms cannot be for consideration in the assignment of a rating for tinnitus.  

Higher Rating for Headaches 

The Veteran is currently assigned a separate 10 percent rating for post-traumatic headaches with right occipital scar and photophobia.

Under Diagnostic Code 8100, a 10 percent rating is assigned when there are characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned when there are migraines with characteristic prostrating attacks occurring on average once a month over the last several months; and a 50 percent rating is warranted when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Veteran's spouse has described his headaches as debilitating.  The Veteran has reported constant and daily headache pain.  

The January 2013 and November 2016 VA examination reports reveal that the Veteran takes pain medication for his headaches and that he has constant pain and sensitivity to light.  However, the examiner stated that the Veteran does not have prostrating attacks.  As the Veteran has not been found to have prostrating attacks, the Board finds that a higher rating for headaches under diagnostic code 8100 is not warranted.  

The Board acknowledges the Veteran's reports of blurred vision and sensitivity to light with his headaches.  See February 2016 VA treatment record.  However, as discussed below, since symptoms of vision impairment are not specifically considered in diagnostic code 8100, the Board finds it appropriate to rate such symptoms under diagnostic code 8045.     

Additional TBI Residuals 

The Veteran is currently assigned a 10 percent rating prior to November 1, 2016 and a noncompensable rating thereafter for TBI residuals.  

The Veteran was afforded VA examinations for his TBI residuals in January 2013 and November 2016.  The examiners found that the Veteran had normal orientation, motor activity, and communication ability.  The examiners also noted that he was conscious.  The Veteran was assigned a 0 level of impairment for these facets.  Accordingly, a rating for these facets is not warranted.  

The highest level of impairment for memory, judgment, and social interaction during the appeal period was 1.  However, the symptoms assigned to these facets include memory loss, concentration problems, impaired judgment, and occasional social inappropriate behavior.  These symptoms have been considered in the evaluation for the separately assigned 70 percent rating for depression and therefore cannot be considered in the evaluation for TBI residuals.  

The highest level of impairment for subjective symptoms and neurobehavioral effects during the appeal period was 2.  However, the symptoms assigned to these facets include fatigability, memory loss, headaches, and difficulty with concentration and social interaction.  Again, these symptoms have been considered in the separately assigned ratings for depression and headaches and therefore cannot be considered in the evaluation for TBI residuals.

The January 2013 and November 2016 VA examination reports do assign a level of impairment of 1 to visual spatial orientation as the Veteran reports problems with blurry vision and sensitivity to light.  The November 2016 examination report associates the vision problems to his mental disorder.  VA treatment records associate the vision problems to his headaches.  The Board finds that the symptoms of light sensitivity and blurred vision have not been adequately considered under the rating criteria for headaches and depression.  Therefore, the Board finds that a rating for visual spatial orientation under diagnostic code 8045 is appropriate as these symptoms have not been adequately considered in other assigned ratings.  As the examiners described the level of impairment as mild and assigned a 1, the Board finds that a 10 percent rating is appropriate under diagnostic code 8045. 

A higher rating than 10 percent under diagnostic code 8045 is not warranted as the Veteran has not been assigned a total level of impairment or an impairment level of 3 in any facet.  Although the Veteran was assigned a level of impairment of 2 for subjective symptoms and neurobehavioral effects, these symptoms have been adequately considered by the separately assigned ratings for headaches, tinnitus, and depression.  Accordingly, a higher rating is not warranted. 





TDIU

The Veteran contends that his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.34l, 4.16(a). 

In the above decision, the Veteran granted service connection for depression as secondary to TBI and assigned a 70 percent rating.  The Veteran is also in receipt of a 10 percent rating for TBI residuals, a 10 percent rating for tinnitus, and a 10 percent rating for headaches.  As such, the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a).  

Entitlement to a TDIU is based on an individual's particular circumstances, including education, training, and work history.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); Beaty v. Brown, 6 Vet. App. 532 (1994).  The determination of whether a veteran is unable to secure of follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The Veteran has a work history that includes being a service technician and a barber.  He has an education level of a GED.  An April 2009 VA examination report states that the Veteran's psychiatric disability represents "a significant and enduring barrier to employment. . ." and would most likely "completely prohibit employment."  A January 2013 VA examination report indicates that the Veteran's headaches may impact his ability to concentrate and impact his ability to work.  A November 2016 VA examiner also notes that the Veteran's tinnitus may impact his occupational effectiveness and attendance.  The November 2016 VA examination report also states that the Veteran's psychiatric symptoms, to include forgetfulness, difficulty getting along with others, difficulty completing tasks, and difficulty with concentration, would impact his employment activities.  

Given the Veteran's impaired memory and concentration, difficulty with social interaction and completing tasks, and impaired judgment, as well as pain caused by headaches, and in light of this Veteran's work history, the Board finds that his service-connected disabilities in the aggregate exclude him from maintaining substantially gainful employment, both in a sedentary and physical environment.  Accordingly, entitlement to TDIU is warranted.   


ORDER

A 70 percent rating for depression is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

A 10 percent rating for residuals of TBI is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

An initial rating in excess of 10 percent for tinnitus is denied. 

An increased rating in excess of 10 percent for post-traumatic headaches with right occipital scar and photophobia is denied.  

Entitlement to TDIU is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  




___________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


